     Case 3:19-cv-02237-MWB Document 17 Filed 07/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBIN FORMATO,                                   No. 3:19-CV-02237

           Plaintiff,                            (Judge Brann)

     v.

MOUNT AIRY #1, LLC
d/b/a MOUNT AIRY
CASINO & RESORT,

          Defendant.

                                  ORDER
                               JULY 29, 2020
    AND NOW, in accordance with the accompanying memorandum, IT IS

HEREBY ORDERED that:

    1.    Defendant’s Motion to Dismiss (Doc. 6) is GRANTED with respect

          to Count II of Plaintiff’s Complaint, Intentional and/or Negligent

          Infliction of Emotional Distress and this count is DISMISSED;

    2.    The motion is DENIED in all other respects; and

    3.    Defendant shall file and serve an Answer to the Complaint pursuant to

          FED. R. CIV. P. 12(a)(4) on or before August 12, 2020.


                                          BY THE COURT:

                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
